DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor configured to determine the output current by calculating an average value of the output current based on the on-time period, an off-time period, and a skip period, and the inductor current sensed at half the on time period” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "at the time point" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner will interpret “at the time point” as “at the predetermined time point.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,186,967) in view of Sreenivas et al (US 2016/0036326).
For claim 1, Huang teaches (Figures 1-2) generating an inductor current (current corresponding to Vout) at a predetermined time point (as understood by examination of Figures 1 and 2) during operation of a constant on-time regulator (col. 3, lines 5-25) wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (as understood by examination of Figures 1 and 2 and by col. 3, lines 5-25).
Huang fails to distinctly disclose:
a current monitor comprising current sense logic and a processor as claimed.
However, Sreenivas teaches:
a current monitor (140), comprising: 
current sense logic (110) configured to sense inductor current (IL) at a predetermined time point during operation of a regulator (at 20ns intervals, [0070]); and 
a processor (170) configured to determine output current of the regulator based on inductor current sensed at the predetermined time point ([0070]), wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (given the sampling at 20ns intervals, a sample exists that is substantially half of an on-time period, as understood by examination of Figure 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Sreenivas’ current monitor with Huang’s regulator since digitally measuring a current through an inductor is less complex and less noisy than a physical measurement ([0006], Sreenivas).
It is further noted that the claim does not require that inductor current be sensed only at a predetermined time point, i.e., the claim does not exclude continuous sensing.
For claim 2, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 and Huang further teaches:
the constant on-time regulator is operating in continuous conduction mode (as understood by examination of Figure 2) and the output current is equal to the inductor current sensed at half the on-time period (as understood by the combination of Huang and Sreenivas as defined above).
For claim 3, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 2 and Huang further teaches:
a transistor coupled to the inductor of the constant on-time regulator is switched on during the on-time period to generate the inductor current (105, Figure 1).
For claim 10, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 and Huang further teaches that:
the constant on-time regulator is a buck regulator or a boost regulator (as understood by examination of Figure 1).
For claim 11, Huang teaches (Figures 1-2) generating an inductor current (current corresponding to Vout) at a predetermined time point (as understood by examination of Figures 1 and 2) during operation of a constant on-time regulator (col. 3, lines 5-25) wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (as understood by examination of Figures 1 and 2 and by col. 3, lines 5-25).
Huang fails to distinctly disclose:
a current monitor comprising current sense logic and a processor as claimed.
However, Sreenivas teaches:
a current monitor (140), for: 
identifying a predetermined time point for a regulator (20ns intervals, [0070]);
detecting start of an on-time period of the regulator (via VOUT--, as understood by examination of Figure 1);
sensing inductor current (IL) at the predetermined time point of the on-time period (at 20ns intervals, [0070] and Figure 3); and 
determining output current of the regulator based on inductor current sensed at the predetermined time point ([0070]), wherein the predetermined time point corresponds to half of an on-time period of the constant on-time regulator (given the sampling at 20ns intervals, a sample exists that is substantially half of an on-time period, as understood by examination of Figure 3).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Sreenivas’ current monitor with Huang’s regulator since digitally measuring a current through an inductor is less complex and less noisy than a physical measurement ([0006], Sreenivas).
For claim 12, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 and Huang further teaches:
the constant on-time regulator is operating in continuous conduction mode (as understood by examination of Figure 2) and the output current is equal to the inductor current sensed at half the on-time period (as understood by the combination of Huang and Sreenivas as defined above).
For claim 13, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 12 and Huang further teaches:
a transistor coupled to the inductor of the constant on-time regulator is switched on during the on-time period to generate the inductor current (105, Figure 1).
For claim 20, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 and Huang further teaches that:
the constant on-time regulator is a buck regulator or a boost regulator (as understood by examination of Figure 1).
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 10,186,967) in view of Sreenivas et al (US 2016/0036326) and Lim (US 2009/0243577)
For claim 4, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 1 but fails to teach the use of a discontinuous conduction mode.
However, Lim teaches in [0004] that “a switching regulator can operate in 2 modes: 1) discontinuous conduction mode (DCM) and 2) continuous conduction mode (CCM). However, even though a switching regulator is designed to operate in CCM, it can go into DCM when load condition is small.”
Before the effective filing date of the invention it would have been understood to one of ordinary skill in the art that Huang’s regulator is capable of being operated in both a continuous conduction mode and a discontinuous conduction mode in view of Lim.
Thus, the combination of Huang and Sreenivas as defined above is capable of being used such that Sreenivas’ current monitor monitors the inductor current of Huang when operating in a discontinuous conduction mode.
For claim 14, Huang as modified by Sreenivas as defined above teaches all of the limitations of claim 11 but fails to teach the use of a discontinuous conduction mode.
However, Lim teaches in [0004] that “a switching regulator can operate in 2 modes: 1) discontinuous conduction mode (DCM) and 2) continuous conduction mode (CCM). However, even though a switching regulator is designed to operate in CCM, it can go into DCM when load condition is small.”
Before the effective filing date of the invention it would have been understood to one of ordinary skill in the art that Huang’s regulator is capable of being operated in both a continuous conduction mode and a discontinuous conduction mode in view of Lim.
Thus, the combination of Huang and Sreenivas as defined above is capable of being used such that Sreenivas’ current monitor monitors the inductor current of Huang when operating in a discontinuous conduction mode.
Regarding claims 4 and 14, note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849